In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00387-CR

DUSTIN MICHAEL VARDEMAN,                   §   On Appeal from County Court at Law
Appellant                                      No. 1
                                           §
                                               of Parker County (CCL1-18-0138)
                                           §
V.                                             October 14, 2021
                                           §
                                               Memorandum Opinion by Chief Justice
                                           §   Sudderth
THE STATE OF TEXAS
                                           §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                       By __/s/ Bonnie Sudderth________________
                                          Chief Justice Bonnie Sudderth